IN THE SUPREME COURT OF TI'{E STATE OF DELAWARE

JOHN D. WILLIAMS, §
§ No. 551, 2016
Defendant Below, §
Appellant, § Court Below - Superior Court of
§ the State of Delaware
v. §
§ IDNo.1512015721A(N)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: May 10, 2017
Decided: June 20, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.
O R D E R
This 20"‘ day of June 2017, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior
Court should be affirmed on the basis of and for the reasons assigned by the Superior
Court in its bench ruling dated June 3, 2016.
NOW, TI-[EREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: